IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00260-CR
No. 10-09-00333-CR
No. 10-10-00003-CR
 
Christopher Lee Phillips,
O.C.
HAYWARD, AND FREDERICK
EARL
CRAWFORD,
                                                                                    Appellants
 v.
 
The State of Texas,
                                                                                    Appellee
 
From the 85th District Court
Brazos County, Texas
Trial Court Nos. 08-01833-CRF-85,
08-05243-CRF-85, and
07-06398-CRF-85










 

No. 10-10-00026-CV
 
Ronald D. Campbell,
                                                                                    Appellant
 v.
 
Craig Johnson,
                                                                                    Appellee
 
From the County Court
Leon County, Texas
Trial Court No. 2258
 

ORDER





 
            Helen Wooten, a court reporter, has
been delinquent in timely filing records in several proceedings on file with
this Court.  By letter dated July 5, 2010, the Clerk of this Court provided Wooten with a schedule listing the proceedings in which Wooten was either
responsible for filing the entire reporter’s record or responsible for a
portion of the reporter’s record.  The proceedings were listed in order based
on priority determined by the Court.  Wooten was requested by the Clerk to
review the schedule, enter a date on the schedule by which Wooten felt certain
the reporter’s record for each proceeding would be filed, initial the date
determined, and return the schedule by July 6, 2010.  The schedule was completed and returned.
            Therefore, according to the dates
determined by Helen Wooten, the reporter’s records in the following proceedings
must be filed by the dates shown:
10-09-00260-CR        Phillips v. State                    July 26, 2010
10-09-00333-CR        Hayward v. State                 July 12, 2010
10-10-00003-CR        Crawford v. State                July 9, 2010
10-10-00026-CV        Campbell v. Johnson          July 15, 2010
            Wooten is warned that the failure to
file the reporter’s records by the deadlines noted above and ascribed by Wooten
may result in the initiation of contempt proceedings. 
 
                                                                        PER
CURIAM
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Order
issued and filed July 8, 2010